DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eilert et al. (US 2006/0210821, hereafter “Eilert”) in view of Cook (US 2016/0151856) & Schalansky (US 6511759).
Regarding claim 1, Eilert discloses a method for manufacturing a structural or acoustic panel 40 for a nacelle of an aircraft propulsion unit (nacelle- [0025, 0048]), the structural or acoustic panel comprising two metallic skins 42 & 44 and a metallic cellular structure 46 (fig. 1; [0029, 0034]), the method comprising an arrangement of one of the two metallic skins, called a working skin, such that the working skin delimits a first volume and a second volume of an enclosure 12 (die set- fig. 1, [0026]), and an arrangement of the metallic cellular structure within the second volume of the enclosure (fig. 1, [0036]), wherein the method further comprises heating the working skin so as to assemble the working skin and the metallic cellular structure by at least one of brazing and diffusion bonding [0037, 0043]. Examiner notes that “a first volume” and “a second volume” are relatively broad; they are limited by neither specific structure nor any area/size within the enclosure.
Concerning heating, Eilert teaches that the panel/preform 40 can be heated by providing an electromagnetic field [0037], but is silent as to infrared heating. However, such heating technique is well-known in the art. Cook (drawn to bonding of metal-covered materials) teaches that the bond region 20 between two components (fig. 3) can be heated using infrared radiation, visible radiation, conduction, induction, resistance heating or laser [0078]. Similarly, Schalansky teaches that infrared radiative heating has been known and offers an advantage of non-contact of the object to be heated with the heat source, which also eliminates surface defects which can be created when contaminants on the heat source are transferred to the object (Background- col. 2, lines 27-35). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize infrared radiation heating in the method of Eilert since such heating technique is conventional and doing so would provide advantages non-contact, eliminating contaminants and surface defects.
As to claim 2, Eilert discloses the method further comprising a gaseous pressurization of the first volume (e.g. chamber 54) of the enclosure so as to press and hold the working skin 44 against the metallic cellular structure 46 (fig. 1; [0036, 0039]).  
As to claim 3, Eilert discloses forming each skin member to a desired shape by heating to its superplastic forming temperature prior to assembly of the preform [0029]. Eilert also discloses applying heating while pressurizing the first volume of the enclosure before heating the working skin for brazing [0037]. Eilert as modified by Cook & Schalansky in claim 1 above encompasses heating by electromagnetic radiation in the manufacturing process. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform heating with electromagnetic radiation for forming the working skin in Eilert in order to configure the skin to a desired shape conforming to the metallic structure in producing a target structural panel.
As to claim 5, Eilert discloses vacuuming of at least one of the first volume and the second volume of the enclosure using a pump [0039, 0045].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eilert in view of Cook & Schalansky as applied to claim 3 above, and further in view of Matsen et al. (US 6180932, hereafter “Matsen”).
As to claim 4, Eilert as modified in light of Cook & Schalansky discloses that during the forming of the skin, selective heating by electromagnetic radiation is carried out from ends up to a center of the skin, which intrinsically provides deformation of the working skin (figs. 1, 4-5). Concerning uniformity of deformation, Matsen (also drawn to brazing honeycomb structural panels in controlled atmosphere) discloses focused induction heating using coils 35 (fig. 7) which eliminates wasteful, inefficient heat sinks (col. 2, lines 47-53), wherein inductive heating press includes forming surfaces having the desired shape of the part (col. 3, lines 3-7). Matsen teaches that the coils provide magnetic field uniformity so that uniform heating ensures that different portions will reach the desired temperature to achieve desired heating, thereby improving temperature uniformity (col. 8, lines 10-20). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide uniform heating so as to obtain uniform deformation of the working skin during the forming in the method of Eilert in order to achieve desired temperature and shape of the structural panel. Additionally, artisan of ordinary skill would readily recognize that uneven deformation of the panel/skin would render the product defective. Consequently, it would have been obvious to carry out forming by heating to obtain uniform deformation of the working skin so as to yield uniform shape of the structural part for a nacelle in the combination of Eilert, Cook, Schalansky and Matsen.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eilert in view of Cook & Schalansky as applied to claim 1 above, and further in view of Rangelov et al. (US 2017/0243851, hereafter “Rangelov”).
As to claims 7-8, Cook and Schalansky discloses IR heating, but does not explicitly show placing a heating device in an enclosure. However, such feature is known in the art. Rangelov discloses thermally joining parts in a chamber or enclosure 4, wherein an IR heating device 13 comprising parallel halogen tubes is provided in an upper portion of the enclosure for heating components 2-3 being joined and to adjust the required process temperature (fig. 2, [0042]). In light of Rangelov, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to place the IR heating device in the first volume of the enclosure and then actuate the IR heating device in Eilert with a motivation to heat the working skin and the metallic cellular structure to the desired joining temperature for manufacturing the structural panel. Thus, combination of Eilert, Cook, Schalansky & Rangelov includes placing and actuating IR heating device to provide infrared electromagnetic radiation to the working skin to assemble the working skin by at least one of brazing and diffusion-welding.
As to claim 9, Eilert discloses a tooling 14 on which the other metallic skin 42 of the two metallic skins is disposed for assembling the metallic structure (fig. 1). Rangelov discloses that joining chamber or enclosure 4 further comprises another IR radiator device 14 comprising parallel halogen tubes in the lower portion of the enclosure, thus allowing two-zone temperature adjustment with the optimal temperature distribution during the joining process (fig. 2, [0043]). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide another IR heater to the tooling in the lower portion of the enclosure in Eilert because doing so would enable two-zone temperature adjustment with the optimal temperature distribution during the joining process, as suggested by Rangelov.

Response to Amendment and Arguments
Applicant’s arguments filed 8/1/22 with respect to the rejection of claim 1 have been fully considered, but are not found persuasive for following reasons. Examiner notes that new grounds of rejection(s) are made with respect to new claims 7-9.
	Regarding claim 1, Applicant argues:
Cook discloses using transient liquid phase (TLP) bonding to join materials by liquefying an interlayer with heat. Cook specifically notes that TLP bonding "allows plated polymer components to be joined with metal components without the use of the aforementioned destructive welding or brazing..." (emphasis added). One of ordinary skill in the art would not have modified Eilert's electromagnetic heating with Cook's TLP process because Cook's heating during the TLP process explicitly teaches away from "destructive welding orAppln. No.: 16/870,391 Attorney Docket No.: 0102-000462/US/NPA brazing." The combination of Eilert and Cook thus do not teach or suggest "at least one of brazing and diffusion-welding" as recited in Claim 1. 

	In response, examiner submits that Cook was not relied upon for any joining technique (i.e. TLP) and the rejection does not substitute joining process of Eilert with Cook. Rather, Cook was cited with respect to using IR heating to provide the necessary heating for diffusion bonding or brazing already taught by Eilert [0043]. Concerning teaching away from “destructive welding or brazing”, examiner points out this refers to traditional welding where the workpiece is melted, causing deformation/destruction of the part, and such traditional welding is neither part of the rejection nor required in the claim. Therefore, Applicant’s above argument of modifying Eilert’s electromagnetic heating with Cook’s TLP and using TLP over diffusion bonding or brazing is misleading and not pertinent to the proposed combination. One of ordinary skill in the art is not discouraged from applying the IR heating taught by Cook in the heating process of Eilert and therefore, Applicant’s argument of teaching away is not convincing. 

	Applicant also argues:
Schalansky discloses a method for forming microprocessors with radiative heating to braze materials "at temperatures which are significantly higher than the normal brazing temperatures" of brazing alloys. Schalansky, col. 2:27-35, 9:10-17. Schalansky does not teach or suggest a "working skin" at all because Schalansky is directed to microprocessors at significantly smaller scales than the panel of Claim 1. One of ordinary skill in the art would not have modified Eilert with Schalansky's specific microscale brazing process because Schalansky's radiative heating would not work to braze Eilert's preform.
	
In response, examiner contends that Applicant’s individual argument against Schalansky lacking a working skin amounts to piecemeal analysis because it ignores the disclosure of Eilert, which already teaches the working skin. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references (in this case, Eilert, Cook & Schalansky).  See In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner submits that Schalansky was not relied upon for any microscale brazing and the rejection does not modify Eilert with microscale brazing of Schalansky. Therefore, the argument of modifying Eilert’s electromagnetic heating with microscale brazing of Schalansky is misleading and not persuasive. Examiner further notes that claim merely requires heating and does not recite any specific heating temperature. Thus, Applicant’s above argument based on high brazing temperatures is not commensurate with the scope of the claim. Applicant may consider specifying heating temperature in the claim to overcome prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735